Title: To George Washington from Major John Van Emburg, 12 June 1777
From: Van Emburg, John
To: Washington, George



Sir.
½ after 10 Oclock Cranberry [N.J.] June 12th 1777

By intelligence this instant received from a Capn of our Scout at South Amboy the enemy was yesterday Afternoon, untill night taking their troops across from Statenisland to Amboy & encamping in the streets: That the shipping was Almost all out from Amboy & lay in Princess Bay; which is under Statenisland About 8 miles from Amboy & that a considerable body of Troops marchd yesterday from Amboy to Brunswyck Shall forward intelligence as fast as it arrives. yr Obt Humle Servt

John Vn Emburg Majr

